Exhibit 10.18

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
March 13, 2006 (the “Effective Date”), is by and between Isolagen, Inc., a
Delaware corporation (together with its subsidiaries, the “Company” or
“Isolagen”), and Susan Stranahan Ciallella, an individual residing in Kennett
Square, Pennsylvania (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company are parties to an agreement dated April
26, 2005 providing for Executive to serve as the Company’s General Counsel,
Executive Vice President and Secretary (the “Original Employment Agreement”);
and

 

WHEREAS, the Company effective October 3, 2005 appointed Executive to serve as
its Interim Chief Executive Officer; and

 

WHEREAS, the Parties desire to conform the desires to amend the Original
Employment Agreement to reflect Executive’s current responsibilities and to
extend the term through June 30, 2009;

 

NOW THEREFORE in consideration of the mutual benefits to be derived from this
Agreement, the Company and the Executive hereby agree as follows:

 

1.             Term of Employment; Office and Duties.

 


(A)           COMMENCING ON THE DATE HEREOF (THE “EMPLOYMENT DATE”), AND FOR AN
INITIAL TERM ENDING JUNE 30, 2009, THE COMPANY SHALL EMPLOY THE EXECUTIVE AS A
SENIOR EXECUTIVE OF THE COMPANY WITH THE TITLE OF PRESIDENT AND CHIEF EXECUTIVE
OFFICER. AS PRESIDENT AND CHIEF EXECUTIVE OFFICER, EXECUTIVE SHALL PERFORM ALL
DUTIES AND RESPONSIBILITIES WHICH ARE CONSISTENT WITH THE POSITIONS AND SUCH
ADDITIONAL DUTIES AND RESPONSIBILITIES CONSISTENT WITH SUCH POSITIONS AS MAY
FROM TIME TO TIME BE ASSIGNED TO THE EXECUTIVE BY THE BOARD OF DIRECTORS.
EXECUTIVE AGREES TO PERFORM SUCH DUTIES AND DISCHARGE SUCH RESPONSIBILITIES IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT. THIS AGREEMENT SHALL BE
AUTOMATICALLY RENEWED FOR AN ADDITIONAL ONE (1) YEAR TERM UNLESS THE COMPANY
NOTIFIES THE EXECUTIVE ONE YEAR PRIOR TO THE EXPIRATION OF THE AGREEMENT OF THE
COMPANY’S INTENTION NOT TO RENEW THE AGREEMENT.


 


(B)           THE EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL OF HER WORKING TIME
TO THE BUSINESS AND AFFAIRS OF THE COMPANY OTHER THAN DURING VACATIONS OF FOUR
WEEKS PER YEAR AND PERIODS OF ILLNESS OR INCAPACITY; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL PRECLUDE THE EXECUTIVE FROM DEVOTING TIME
REQUIRED:  (I) FOR SERVING AS A DIRECTOR OR OFFICER OF ANY ORGANIZATION OR
ENTITY NOT IN A COMPETING BUSINESS WITH THE COMPANY, AND ANY OTHER BUSINESSES

 

--------------------------------------------------------------------------------


 


IN WHICH THE COMPANY BECOMES INVOLVED; (II) DELIVERING LECTURES, WRITING
ARTICLES OR BOOKS, OR FULFILLING SPEAKING ENGAGEMENTS;  OR (III) ENGAGING IN
CHARITABLE AND COMMUNITY ACTIVITIES PROVIDED THAT SUCH ACTIVITIES DO NOT
INTERFERE WITH THE PERFORMANCE OF HER DUTIES HEREUNDER.


 


(C)           THE BOARD OF DIRECTORS SHALL NOMINATE EXECUTIVE FOR RE-ELECTION TO
THE BOARD OF DIRECTORS AS HER BOARD TERM MATURES DURING THE TERM OF THIS
AGREEMENT.


 

2.             Compensation and Benefits.

 

For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date,
the Executive shall be compensated as follows:

 


(A)           BASE SALARY. THE COMPANY SHALL PAY THE EXECUTIVE A FIXED SALARY
(“BASE SALARY”) AT A RATE OF FOUR HUNDRED EIGHTY THOUSAND DOLLARS ($480,000) PER
YEAR. THE BOARD OF DIRECTORS MAY PERIODICALLY REVIEW THE EXECUTIVE’S BASE SALARY
AND MAY DETERMINE TO INCREASE (BUT NOT DECREASE) THE EXECUTIVE’S SALARY, IN
ACCORDANCE WITH SUCH POLICIES AS THE COMPANY MAY HEREAFTER ADOPT FROM TIME TO
TIME, IF IT DEEMS APPROPRIATE. BASE SALARY WILL BE PAYABLE IN ACCORDANCE WITH
THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY.


 


(B)           BONUS. EXECUTIVE IS ENTITLED TO RECEIVE AN ANNUAL BONUS (THE
“ANNUAL BONUS”), PAYABLE EACH YEAR SUBSEQUENT TO THE ISSUANCE OF FINAL AUDITED
FINANCIAL STATEMENTS, BUT IN NO CASE LATER THAN 120 DAYS AFTER THE END OF THE
COMPANY’S MOST RECENTLY COMPLETED FISCAL YEAR. THE FINAL DETERMINATION ON THE
AMOUNT OF THE ANNUAL BONUS WILL BE MADE BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS, BASED PRIMARILY ON MUTUALLY AGREED UPON CRITERIA,
ESTABLISHED WITH RESPECT TO THE ENSUING FISCAL YEAR, WITHIN THIRTY (30) DAYS OF
THE END OF EACH FISCAL YEAR. CRITERIA FOR THE ANNUAL BONUS FOR 2005 (PRORATED)
AND 2006 (FULL YEAR) SHALL BE AGREED UPON PRIOR TO OR WITHIN THIRTY (30) DAYS
AFTER THE EXECUTION OF THIS AGREEMENT. THE COMPENSATION COMMITTEE MAY ALSO
CONSIDER OTHER MORE SUBJECTIVE FACTORS IN MAKING ITS DETERMINATION. THE TARGETED
AMOUNT OF THE ANNUAL BONUS SHALL BE 70% OF THE EXECUTIVE’S BASE SALARY. THE
ACTUAL ANNUAL BONUS FOR ANY GIVEN PERIOD MAY BE HIGHER OR LOWER THAN 70%. FOR
ANY FISCAL YEAR IN WHICH EXECUTIVE IS EMPLOYED FOR LESS THAN THE FULL YEAR,  
EXECUTIVE SHALL RECEIVE A BONUS WHICH IS PRORATED BASED ON THE NUMBER OF FULL
MONTHS IN THE YEAR WHICH ARE WORKED.


 


(C)           FRINGE BENEFITS, OPTION GRANTS AND MISCELLANEOUS EMPLOYMENT
MATTERS.


 


(I)            THE EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN SUCH
DISABILITY, HEALTH AND LIFE INSURANCE AND OTHER FRINGE BENEFIT PLANS OR PROGRAMS
OFFERED TO ALL EMPLOYEES OF THE COMPANY, AS WELL AS TO THE KEY EXECUTIVE
EMPLOYEES OF COMPANY, INCLUDING A SECTION 401(K) AND RETIREMENT PLAN OF THE
COMPANY AS MAY BE ESTABLISHED FROM TIME TO TIME BY THE BOARD OF DIRECTORS,
SUBJECT TO THE RULES AND REGULATIONS APPLICABLE THERETO. AT THE EXECUTIVE’S
OPTION, IN LIEU OF PROVIDING GROUP MEDICAL BENEFITS, THE COMPANY WILL REIMBURSE
THE EXECUTIVE FOR HEALTH INSURANCE PREMIUM PAYMENTS MADE PURSUANT TO COBRA BY
THE EXECUTIVE UNDER HER EXISTING GROUP MEDICAL COVERAGE (CURRENTLY $970 PER
MONTH). UPON TERMINATION OF EXECUTIVE’S GROUP COVERAGE UNDER COBRA, SHE SHALL
HAVE THE OPTION OF ENROLLING IN THE COMPANY’S GROUP PLAN OR

 

2

--------------------------------------------------------------------------------


 


CONVERTING HER PRIOR COVERAGE TO AN INDIVIDUAL POLICY, AT WHICH TIME THE COMPANY
WOULD REIMBURSE HER FOR AN AMOUNT EQUAL TO ITS MONTHLY COST OF COVERING
EXECUTIVE UNDER ITS PLAN, AND EXECUTIVE WOULD PAY ANY ADDITIONAL AMOUNTS
NECESSARY TO PROVIDE INDIVIDUAL COVERAGE. IN ADDITION, THE EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING BENEFITS:


 


(II)           CONTEMPORANEOUS WITH THE EXECUTION OF THE ORIGINAL EMPLOYMENT
AGREEMENT, THE EXECUTIVE WAS GRANTED A NON-QUALIFIED STOCK OPTION (THE
“EMPLOYMENT OPTION”) TO PURCHASE 300,000 SHARES OF THE COMPANY’S COMMON STOCK,
PAR VALUE $.001 PER SHARE (THE “COMMON STOCK”) WITH AN EXERCISE PRICE PER SHARE
EQUAL TO THE AVERAGE CLOSING TRANSACTION PRICE ON THE EFFECTIVE DATE OF THAT
AGREEMENT, WHICH IS THE DATE OF THE GRANT. THOSE OPTIONS HAVE VESTED IN FULL.
THE COMPANY HAS ALSO GRANTED TO EXECUTIVE 80,000 RESTRICTED SHARES OF COMMON
STOCK UNDER THE 2005 EQUITY INCENTIVE PLAN (“RESTRICTED STOCK GRANT”).


 


(III)          THE VESTING OF THE RESTRICTED STOCK GRANT SHALL ACCELERATE AND
VEST IMMEDIATELY UPON A CHANGE IN CONTROL OF THE COMPANY AS DEFINED IN RULE 405
OF THE SECURITIES ACT OF 1933 OR UPON SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY OR THE MERGER, CONSOLIDATION OR REORGANIZATION OF THE COMPANY.


 


(D)           WITHHOLDING AND EMPLOYMENT TAX. PAYMENT OF ALL COMPENSATION
HEREUNDER SHALL BE SUBJECT TO CUSTOMARY WITHHOLDING TAX AND OTHER EMPLOYMENT
TAXES AS MAY BE REQUIRED WITH RESPECT TO COMPENSATION PAID BY AN
EMPLOYER/CORPORATION TO AN EMPLOYEE.


 


(E)           DISABILITY. THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH A POLICY
OF DISABILITY INSURANCE BENEFITS OF AT LEAST SIXTY PERCENT (60%) OF HER GROSS
BASE SALARY PER MONTH. TO THE EXTENT PERMITTED BY THE COMPANY’S EXISTING
DISABILITY POLICY, THE EXECUTIVE’S DISABILITY POLICY WILL BE A PORTABLE POLICY.
THE EXECUTIVE AGREES TO PAY FOR ANY ADDITIONAL PREMIUM PAYMENTS RESULTING FROM
PROVIDING A PORTABLE POLICY (IN COMPARISON TO A GROUP POLICY) AND FURTHER AGREES
TO HAVE THE ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM HER PAY. IN THE EVENT OF
THE EXECUTIVE’S DISABILITY (AS HEREINAFTER DEFINED), THE EXECUTIVE AND HER
FAMILY SHALL CONTINUE TO BE COVERED BY ALL OF THE COMPANY’S LIFE, MEDICAL,
HEALTH AND DENTAL PLANS, AT THE COMPANY’S EXPENSE, TO THE EXTENT SUCH BENEFITS
CAN BE OBTAINED AT A REASONABLE COST, FOR THE LESSER OF THE TERM OF SUCH
DISABILITY (AS HEREINAFTER DEFINED) OR EIGHTEEN (18) MONTHS, IN ACCORDANCE WITH
THE TERMS OF SUCH PLANS.


 


(F)            DEATH. THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH A POLICY OF
TERM LIFE INSURANCE BENEFITS IN THE AMOUNT OF AT LEAST ONE MILLION DOLLARS
($1,000,000). TO THE EXTENT PERMITTED BY THE COMPANY’S EXISTING LIFE INSURANCE
POLICY, THE EXECUTIVE’S LIFE INSURANCE POLICY WILL BE A PORTABLE POLICY. THE
EXECUTIVE AGREES TO PAY FOR ANY ADDITIONAL PREMIUM PAYMENTS RESULTING FROM
PROVIDING A PORTABLE POLICY (IN COMPARISON TO A GROUP POLICY) AND FURTHER AGREES
TO HAVE THE ADDITIONAL PREMIUM PAYMENTS DEDUCTED FROM HER PAY. IN THE EVENT OF
THE EXECUTIVE’S DEATH, THE EXECUTIVE’S FAMILY SHALL CONTINUE TO BE COVERED BY
ALL OF THE COMPANY’S MEDICAL, HEALTH AND DENTAL PLANS, AT THE COMPANY’S EXPENSE,
TO THE EXTENT SUCH BENEFITS CAN BE OBTAINED AT A REASONABLE COST, FOR EIGHTEEN
(18) MONTHS FOLLOWING THE EXECUTIVE’S DEATH IN ACCORDANCE WITH THE TERMS OF SUCH
PLANS.


 


(G)           VACATION. EXECUTIVE SHALL RECEIVE FOUR (4) WEEKS OF VACATION
ANNUALLY, ADMINISTERED IN ACCORDANCE WITH THE COMPANY’S EXISTING VACATION
POLICY.

 

3

--------------------------------------------------------------------------------


 


(H)           MALPRACTICE INSURANCE. THE COMPANY SHALL PROVIDE MALPRACTICE
INSURANCE IN AN AMOUNT TO BE AGREED UPON BY THE PARTIES, BUT IN ANY EVENT A
COMMERCIALLY REASONABLE AMOUNT CONSISTENT WITH THE COMPANY’S INSURANCE PRACTICES
GENERALLY.


 

3.             Business Expenses.

 

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of her
duties under this Agreement travel to the Company’s various offices and
facilities in the United States and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate in Executive’s discretion, consistent with duly approved
Company budgets, to fulfill the responsibilities of her office, all in
accordance with such policies and procedures as the Company may from time to
time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses. The Company shall pay to Executive a
non-accountable allowance of one thousand eight hundred dollars ($1,800) per
month for all expenses incurred by the Executive for Executive’s automobile
(including lease payments, insurance, maintenance, and gasoline) and private
club membership(s) and/or dues. The Company shall also pay or reimburse
Executive for all membership fees and dues in appropriate professional
associations and organizations utilized by Executive in the course of her
service for the Company including expenses of bar membership and Continuing
Legal Education, all costs of NACD membership and director certification, as
well as all expenses incurred by the Executive for Executive’s cellular
telephone and portable text messaging including monthly service charges,
equipment maintenance and all other ancillary charges including, but not limited
to, text messaging, paging, and wireless communications.

 

4.             Termination of Employment.

 

Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:

 


(A)           BY THE COMPANY, IN THE EVENT OF THE EXECUTIVE’S DEATH OR
DISABILITY (AS HEREINAFTER DEFINED) OR FOR CAUSE (AS HEREINAFTER DEFINED). FOR
PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN EITHER: (I) THE INDICTMENT OF, OR
THE BRINGING OF FORMAL CHARGES AGAINST EXECUTIVE ON CHARGES INVOLVING CRIMINAL
FRAUD OR EMBEZZLEMENT; (II) THE CONVICTION OF EXECUTIVE OF A CRIME INVOLVING AN
ACT OR ACTS OF DISHONESTY, FRAUD OR MORAL TURPITUDE BY THE EXECUTIVE, WHICH ACT
OR ACTS CONSTITUTE A FELONY; (III) EXECUTIVE KNOWINGLY HAVING CAUSED THE COMPANY
TO VIOLATE THE COMPANY’S BYLAWS WHICH RESULTS IN MATERIAL ADVERSE CONSEQUENCES
TO THE COMPANY WHICH IS NOT CURED OR SUBSTANTIALLY CURED TO THE SATISFACTION OF
THE BOARD OF DIRECTORS OF THE COMPANY IN A REASONABLE TIME, WHICH TIME SHALL BE
AT LEAST 30 DAYS FROM RECEIPT OF WRITTEN NOTICE FROM THE COMPANY OF SUCH
MATERIAL VIOLATION; (IV) EXECUTIVE HAVING COMMITTED ACTS OR OMISSIONS
CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO THE COMPANY
INCLUDING WITH RESPECT TO ANY VALID CONTRACT TO WHICH THE COMPANY IS A PARTY;
(V) EXECUTIVE HAVING COMMITTED ACTS OR OMISSIONS CONSTITUTING A BREACH OF
EXECUTIVE’S DUTY OF LOYALTY OR FIDUCIARY DUTY TO THE COMPANY OR ANY MATERIAL ACT
OF DISHONESTY OR FRAUD WITH RESPECT TO THE COMPANY WHICH ARE NOT CURED OR
SUBSTANTIALLY CURED TO THE SATISFACTION OF THE BOARD OF DIRECTORS OF THE COMPANY
IN A

 

4

--------------------------------------------------------------------------------


 


REASONABLE TIME, WHICH TIME SHALL BE AT LEAST 30 DAYS FROM RECEIPT OF WRITTEN
NOTICE FROM THE COMPANY OF SUCH MATERIAL BREACH; OR (VI) EXECUTIVE HAVING
COMMITTED ACTS OR OMISSIONS CONSTITUTING A MATERIAL BREACH OF THIS AGREEMENT
WHICH ARE NOT CURED OR SUBSTANTIALLY CURED TO THE SATISFACTION OF THE BOARD OF
DIRECTORS OF THE COMPANY IN A REASONABLE TIME, WHICH TIME SHALL BE AT LEAST 30
DAYS FROM RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SETTING FORTH WITH
SPECIFICITY THE PARTICULARS OF ANY SUCH MATERIAL BREACH AS WELL AS THE
CORRECTIVE ACTIONS REQUIRED. A DETERMINATION THAT CAUSE EXISTS AS DEFINED IN
CLAUSES (IV), (V), OR (VI) (AS TO THIS AGREEMENT) OF THE PRECEDING SENTENCE
SHALL BE MADE BY AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS.
FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE INABILITY OF
EXECUTIVE, IN THE REASONABLE JUDGMENT OF A PHYSICIAN JOINTLY APPOINTED BY THE
EXECUTIVE AND BOARD OF DIRECTORS, TO PERFORM, EVEN WITH REASONABLE
ACCOMMODATION, HER DUTIES OF EMPLOYMENT FOR THE COMPANY OR ANY OF ITS
SUBSIDIARIES BECAUSE OF ANY PHYSICAL OR MENTAL DISABILITY OR INCAPACITY, WHERE
SUCH DISABILITY SHALL EXIST FOR AN AGGREGATE PERIOD OF MORE THAN 120 DAYS IN ANY
365-DAY PERIOD OR FOR ANY PERIOD OF 90 CONSECUTIVE DAYS. THE COMPANY SHALL BY
WRITTEN NOTICE TO THE EXECUTIVE SPECIFY THE EVENT RELIED UPON FOR TERMINATION
PURSUANT TO THIS SECTION 4(A), AND EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE
DEEMED TERMINATED AS OF THE DATE OF SUCH NOTICE. IN THE EVENT OF ANY TERMINATION
UNDER THIS SUBSECTION 4(A), THE COMPANY SHALL PAY ALL AMOUNTS THEN DUE TO THE
EXECUTIVE UNDER SECTION 2(A) OF THIS AGREEMENT FOR ANY PORTION OF THE PAYROLL
PERIOD WORKED BUT FOR WHICH PAYMENT HAD NOT YET BEEN MADE UP TO THE DATE OF
TERMINATION, AND, IF SUCH TERMINATION WAS FOR CAUSE, THE COMPANY SHALL HAVE NO
FURTHER OBLIGATIONS TO EXECUTIVE UNDER THIS AGREEMENT, AND ANY AND ALL OPTIONS
GRANTED HEREUNDER SHALL TERMINATE ACCORDING TO THEIR TERMS. IN THE EVENT OF A
TERMINATION DUE TO EXECUTIVE’S DISABILITY OR DEATH, THE COMPANY SHALL COMPLY
WITH ITS OBLIGATIONS UNDER SECTIONS 2(E) AND 2(F).


 


(B)           BY THE COMPANY, IN THE ABSENCE OF CAUSE, FOR ANY REASON AND IN ITS
SOLE AND ABSOLUTE DISCRETION, PROVIDED THAT IN SUCH EVENT THE COMPANY SHALL, AS
LIQUIDATED DAMAGES OR SEVERANCE PAY, OR BOTH, CONTINUE TO PAY TO EXECUTIVE THE
BASE SALARY (AT A MONTHLY RATE EQUAL TO THE RATE IN EFFECT IMMEDIATELY PRIOR TO
SUCH TERMINATION) FOR THE REMAINING TERM (THE “TERMINATION PAYMENTS”), WHEN, AS
AND IF SUCH PAYMENTS WOULD HAVE BEEN MADE IN THE ABSENCE OF EXECUTIVE’S
TERMINATION. THE TERMINATION PAYMENTS SHALL BE MADE REGARDLESS OF EXECUTIVE’S
SUBSEQUENT RE-EMPLOYMENT AS LONG AS ANY NEW EMPLOYMENT IS NOT IN VIOLATION OF
SECTIONS 5 OR 6 OF THIS AGREEMENT.


 


(C)           BY THE EXECUTIVE FOR “GOOD REASON,” (AS THE EXECUTIVE SHALL
REASONABLY DETERMINE IN GOOD FAITH) WHICH SHALL BE DEEMED TO EXIST: (I) IF THE
COMPANY’S BOARD OF DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY OF THE COMPANY
FAILS TO APPOINT OR REAPPOINT THE EXECUTIVE OR REMOVES THE EXECUTIVE FROM THE
TITLE AND/OR OFFICE OF PRESIDENT OF THE COMPANY OR FROM ANY SUCCESSOR ENTITY
OPERATING THE COMPANY WITHOUT HER CONSENT; (II) IF THE COMPANY’S BOARD OF
DIRECTORS OR THAT OF ANY SUCCESSOR ENTITY OF THE COMPANY FAILS TO RENOMINATE THE
EXECUTIVE TO SERVE ON THE BOARD OF DIRECTORS; (III) IF EXECUTIVE IS ASSIGNED ANY
DUTIES MATERIALLY INCONSISTENT WITH THE DUTIES OR RESPONSIBILITIES OF THE
PRESIDENT OF THE COMPANY AS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER ACTION
BY THE COMPANY THAT RESULTS IN A MATERIAL DIMINUTION IN SUCH POSITION,
AUTHORITY, DUTIES, OR RESPONSIBILITIES, EXCLUDING AN ISOLATED, INSUBSTANTIAL,
AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND WHICH IS REMEDIED BY THE
COMPANY PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY EXECUTIVE (BUT NOT
EXCLUDING CHANGES RESULTING FROM A SALE OF THE COMPANY, WHETHER BY MERGER,
TENDER OFFER OR OTHERWISE) PROVIDED THAT EXECUTIVE SHALL ACT WITHIN 30 DAYS OF
BECOMING AWARE OF ANY SUCH DIMINUTION IN THE SCOPE OF HER DUTIES,

 

5

--------------------------------------------------------------------------------


 


RESPONSIBILITIES, AUTHORITY OR POSITION; PROVIDED THAT THE APPOINTMENT OF A NEW
CHIEF EXECUTIVE OFFICER SHALL NOT CONSTITUTE “GOOD REASON” UNDER THIS
AGREEMENT;  (IV) IF THE COMPANY SHALL BREACH OR SHALL HAVE CONTINUED TO FAIL TO
COMPLY WITH ANY MATERIAL PROVISION OF THIS AGREEMENT AFTER A 30-DAY PERIOD TO
CURE (IF SUCH FAILURE IS CURABLE) FOLLOWING WRITTEN NOTICE TO THE COMPANY OF
SUCH NON-COMPLIANCE; (V) IF THE BOARD OF DIRECTORS REQUIRES EXECUTIVE WITHOUT
HER EXPRESS WRITTEN CONSENT TO RELOCATE TO ANY AREA OUTSIDE A THIRTY-FIVE (35)
MILE RADIUS OF KENNETT SQUARE, PENNSYLVANIA, (VI) UPON A CHANGE IN CONTROL OF
THE COMPANY OR WITHIN TWELVE (12) MONTHS OF ANY SUCH CHANGE IN CONTROL (FOR
THESE PURPOSES THE TERM “CHANGE IN CONTROL” SHALL HAVE THE MEANING SET FORTH IN
RULE 405 OF THE SECURITIES ACT OF 1933), OR WITHIN TWELVE (12) MONTHS OF A SALE
OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE MERGER, CONSOLIDATION
OR REORGANIZATION OF THE COMPANY. IN THE EVENT OF ANY TERMINATION FOR “GOOD
REASON” UNDER THIS SECTION 4(C), THE COMPANY SHALL, AS LIQUIDATED DAMAGES OR
SEVERANCE PAY, OR BOTH, PAY THE TERMINATION PAYMENTS, AS DEFINED IN (B) OF THIS
SECTION 4, TO EXECUTIVE, WHEN, AS AND IF SUCH PAYMENTS WOULD HAVE BEEN MADE IN
THE ABSENCE OF EXECUTIVE’S TERMINATION.


 


(D)           DURING ANY PERIOD IN WHICH EXECUTIVE IS OBLIGATED NOT TO COMPETE
WITH THE COMPANY PURSUANT TO SECTION 5 HEREOF (UNLESS EXECUTIVE WAS TERMINATED
FOR CAUSE AS DEFINED HEREIN), EXECUTIVE AND HER FAMILY SHALL CONTINUE TO BE
COVERED BY THE COMPANY’S LIFE, MEDICAL, HEALTH AND DEATH PLANS. SUCH COVERAGE
SHALL BE AT THE COMPANY’S EXPENSE TO THE SAME EXTENT AS IF EXECUTIVE WERE STILL
EMPLOYED BY THE COMPANY. IN THE EVENT OF A TERMINATION PURSUANT TO SECTIONS 4(B)
OR 4(C), THE COMPANY SHALL PROVIDE TO EXECUTIVE THE PRO-RATA SHARE OF HER ANNUAL
BONUS, TO THE EXTENT ONE IS AWARDED BY THE COMPENSATION COMMITTEE THE
CONSIDERATION OF WHICH SHALL BE TAKEN IN GOOD FAITH, GIVING A FULL MONTH’S
CREDIT FOR ANY PARTIAL MONTH WORKED IN THAT BONUS YEAR. ADDITIONALLY, IN THE
EVENT OF A TERMINATION PURSUANT TO SECTIONS 4(B) OR 4(C), THE COMPANY SHALL
PROVIDE TO EXECUTIVE, AT THE COMPANY’S EXPENSE, OUTPLACEMENT SERVICES OF A
NATURE CUSTOMARILY PROVIDED TO A SENIOR EXECUTIVE. NOTWITHSTANDING THE
FOREGOING, THE OBLIGATIONS OF THE COMPANY PURSUANT TO THIS SECTION 4(D) SHALL
REMAIN IN EFFECT NO LONGER THAN THE TERM OF THE TERMINATION PAYMENTS.


 


(E)           IN THE EVENT THAT ANY AMOUNTS PAYABLE AND/OR ANY BENEFITS PROVIDED
TO THE EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT AND/OR UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT BY WHICH SHE IS TO RECEIVE PAYMENTS OR BENEFITS IN THE
NATURE OF COMPENSATION WOULD CONSTITUTE “EXCESS PARACHUTE PAYMENTS” AS THAT TERM
IS DEFINED FOR PURPOSES OF SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (“CODE”) AND TREASURY REGULATIONS PROMULGATED PURSUANT THERETO, THEN THE
AMOUNTS PAYABLE UNDER THE TERMS OF THIS AGREEMENT AND/OR UNDER ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT SHALL BE REDUCED SO THAT NO PAYMENTS ARE DEEMED “EXCESS
PARACHUTE PAYMENTS.”  ANY DECISIONS REGARDING THIS REQUIREMENT OR IMPLEMENTATION
OF REDUCTIONS SHALL BE MADE BY TAX COUNSEL SELECTED BY THE COMPANY.


 


(F)            IF ANY PAYMENT TO EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT IS
DETERMINED TO CONSTITUTE A PAYMENT OF NONQUALIFIED DEFERRED COMPENSATION FOR
PURPOSES OF SECTION 409A OF THE CODE, SUCH PAYMENT SHALL BE DELAYED UNTIL THE
DATE THAT IS SIX MONTHS AFTER THE DATE OF EXECUTIVE’S SEPARATION FROM SERVICE
WITH THE COMPANY, SO AS TO COMPLY WITH THE SPECIAL RULE FOR CERTAIN “SPECIFIED
EMPLOYEES” SET FORTH IN CODE SECTION 409A(A)(2)(B)(I) UNLESS IT IS DETERMINED
THAT IMMEDIATE DISTRIBUTION IS PERMISSIBLE (AND DOES NOT TRIGGER ANY ADDITIONAL
TAX LIABILITY PURSUANT TO CODE SECTION 409A(A)(L)) PURSUANT TO CODE SECTION
409A(A)(2)(A)(V) BY

 

6

--------------------------------------------------------------------------------


 


REASON OF BEING PAYABLE IN CONNECTION WITH A CHANGE IN THE OWNERSHIP OR
EFFECTIVE CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A SUBSTANTIAL POSITION
OF THE ASSETS OF THE COMPANY.


 

5.             Non-Competition.

 

During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), the Executive shall not, within any
state or foreign jurisdiction in which the Company or any subsidiary of the
Company is then providing services or products or marketing its services or
products (or engaged in active discussions to provide such services), or within
a fifty (50) mile radius of any such state, directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business engaged in by the Company (unless the
Board of Directors shall have authorized such activity and the Company shall
have consented thereto in writing). The foregoing sentence shall not prevent
Executive from practicing in a law firm which represents a client which performs
business engaged in by the Company as long as Executive herself provides no
legal services, directly or indirectly to the client which performs business
engaged in by the Company. The term “business engaged in by the Company” shall
mean the development and commercialization of autologous fibroblast system
technology for application in, among other therapies, dermatology, surgical and
post-traumatic scarring, skin ulcers, cosmetic surgery, periodontal disease,
 reconstructive dentistry, vocal chord injuries, urinary incontinence, and
digestive and gastroenterological disorders and other applications relating to
the market for autologous fibroblast or UMC cells and the five derivative cell
lines: osteoblast, chondroblast, fibroblast, adipocyte, and neuroectoderm.
Investments in less than five percent of the outstanding securities of any class
of a corporation subject to the reporting requirements of Section 13 or Section
15(d) of the Securities Exchange Act of 1934, as amended, shall not be
prohibited by this Section 5. At the option of Executive, Executive’s
obligations under this Section 5 arising after the termination of Executive
shall be suspended during any period in which the Company fails to pay to her
Termination Payments required to be paid to her pursuant to this Agreement. The
provisions of this Section 5 are subject to the provisions of Section 14 of this
Agreement.

 

6.             Inventions and Confidential Information.

 

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by her while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of her being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. For purposes of this Section 6, “Company” shall

 

7

--------------------------------------------------------------------------------


 

mean the Company and each of its controlled subsidiaries. Therefore, subject to
the provisions of Section 14 hereof, the Executive hereby agrees as follows,
recognizing that the Company is relying on these agreements in entering into
this Agreement:

 


(I)            THE EXECUTIVE WILL NOT USE, DISCLOSE TO OTHERS, OR PUBLISH OR
OTHERWISE MAKE AVAILABLE TO ANY OTHER PARTY ANY INVENTIONS OR ANY CONFIDENTIAL
BUSINESS INFORMATION ABOUT THE AFFAIRS OF THE COMPANY, INCLUDING BUT NOT LIMITED
TO CONFIDENTIAL INFORMATION CONCERNING THE COMPANY’S PRODUCTS. “CONFIDENTIAL
INFORMATION” SHALL INCLUDE COMMERCIAL OR TRADE SECRETS ABOUT COMPANY’S PRODUCTS,
METHODS, ENGINEERING DESIGNS AND STANDARDS, ANALYTICAL TECHNIQUES, TECHNICAL
INFORMATION, CUSTOMER INFORMATION, EMPLOYEE INFORMATION, OR FINANCIAL AND
BUSINESS RECORDS, ANY OF WHICH CONTAINS PROPRIETARY INFORMATION CREATED OR
ACQUIRED BY THE COMPANY AND WHICH INFORMATION IS HELD IN CONFIDENCE BY COMPANY.
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH: (I) BECOMES
GENERALLY AVAILABLE TO THE PUBLIC, UNLESS SAID CONFIDENTIAL INFORMATION WAS
DISCLOSED IN VIOLATION OF A CONFIDENTIALITY AGREEMENT; OR (II) BECOMES AVAILABLE
TO EXECUTIVE ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY OR
ITS AGENTS, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A CONFIDENTIALITY
AGREEMENT WITH THE COMPANY.


 


(II)           DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND
FOR TWELVE (12) MONTHS THEREAFTER, (A) THE EXECUTIVE WILL NOT DIRECTLY OR
INDIRECTLY THROUGH ANOTHER ENTITY INDUCE ANY EMPLOYEE OF THE COMPANY TO LEAVE
THE COMPANY’S EMPLOY (UNLESS THE BOARD OF DIRECTORS SHALL HAVE AUTHORIZED SUCH
EMPLOYMENT AND THE COMPANY SHALL HAVE CONSENTED THERETO IN WRITING) OR IN ANY
WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF
OR (B) TORTIOUSLY INTERFERE WITH THE COMPANY’S BUSINESS RELATIONSHIP WITH ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR OR OTHER BUSINESS RELATION OF THE
COMPANY.


 

7.             Indemnification.

 

The Company will indemnify (and advance the costs of defense of) and hold
harmless the Executive (and her legal representatives) to the fullest extent
permitted by the laws of the state in which the Company is incorporated, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of the Company, as in effect at such time or on the
date of this Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by her or her legal representative in
connection with any action, suit or proceeding to which she (or her legal
representatives or other successors) may be made a party by reason of her being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

 

8.             Litigation Expenses.

 

In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights

 

8

--------------------------------------------------------------------------------


 

hereunder, the losing party shall reimburse the prevailing party for all of
her/its reasonable costs and expenses relating to such litigation or other
proceeding, including, without limitation, her/its reasonable attorneys’ fees
and expenses.

 

9.             Consolidation; Merger; Sale of Assets; Change of Control.

 

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and her
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

 

10.           Survival of Obligations.

 

Sections 4, 5, 6, 7, 8, 9, 10, 11, 12 and 14 shall survive the termination for
any reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).

 

11.           Executive’s Representations.

 

The Executive hereby represents and warrants to the Company that to the best of
her knowledge: (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which she is bound, (ii) the Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that she has
consulted with legal counsel regarding her rights and obligations under this
Agreement and that she fully understands the terms and conditions contained
herein.

 

12.           Company’s Representations.

 

The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with,

 

9

--------------------------------------------------------------------------------


 

breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the Company is a party or by which it is
bound; (ii) upon the execution and delivery of this Agreement by the Executive,
this Agreement shall be the valid and binding obligation of the Company,
enforceable in accordance with its terms; and (iii) the Company’s
representations made by the Board of Directors and members of senior management
prior to the execution of this Agreement regarding the science, business or
fiscal propriety of the Company are accurate in all material respects

 

13.           Enforcement.

 

Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a material breach of this Agreement, the
Company may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

 

14.           Severability.

 

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each and every state of the United States and any
foreign country set forth therein. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

 

15.           Entire Agreement; Amendment.

 

Except as otherwise set forth in this Agreement, this Agreement contains the
entire agreement between the Company and the Executive with respect to the
subject matter hereof and thereof. This Agreement may not be amended, waived,
changed, modified or discharged except

 

10

--------------------------------------------------------------------------------


 

by an instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification or discharge is
sought. No course of conduct or dealing shall be construed to modify, amend or
otherwise affect any of the provisions hereof.

 

16.           Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

 

(a)

To the Company:

(b)

To the Executive:

 

 

 

 

 

Isolagen

 

Susan Stranahan Ciallella

 

405 Eagleview Blvd.

 

107 Stonepine Drive

 

Exton, PA 19341

 

Kennett Square, PA 19348

 

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

 

17.           Assignability.

 

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties. In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.

 

18.           Governing Law.

 

This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

 

19.           Waiver and Further Agreement.

 

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

11

--------------------------------------------------------------------------------


 

20.           Headings of No Effect.

 

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

 

 

COMPANY:

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

 

 

 

By  Ralph V. De Martino,

 

  Chairman of the Compensation Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

Susan Stranahan Ciallella

 

12

--------------------------------------------------------------------------------